Citation Nr: 0214878	
Decision Date: 10/23/02    Archive Date: 11/01/02	

DOCKET NO.  00-22 721A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a healed, surgically treated and plated fracture 
of the right (major) forearm with accompanying symptomatic 
scar.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
September 1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

This case was previously before the Board in August 2001, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.  


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a healed, 
surgically treated and plated fracture of the right (major) 
forearm are presently characterized by an essentially full 
range of motion of the right elbow, lacking only 10 degrees 
of flexion, but with full pronation and supination, and full 
range of motion of the right shoulder.  

2.  The scar associated with the veteran's service-connected 
fracture of the right (major) forearm, though well-healed, is 
at least in part locally tender to palpation.  


CONCLUSIONS OF LAW

1.  An evaluation in excess of 10 percent for the residuals 
of a healed, surgically treated and plated fracture of the 
right (major) forearm is not warranted.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2002); 38 C.F.R. § 4.71a and Part 4, 
Codes 5206, 5207, 5211 (2001).  

2.  A separate, compensable (10%) evaluation for a 
symptomatic scar as the residual of a healed, surgically 
treated and plated fracture of the right (major) forearm is 
warranted.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 
38 C.F.R. § 4.3 and Part 4, Code 7804 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On VA orthopedic examination in August 1996, the veteran gave 
a history of a serious motorcycle accident during service, at 
which time he suffered a fracture of the right ulna up to the 
elbow requiring the insertion of a metal plate.  That plate 
was subsequently removed, although, according to the veteran, 
he continued to experience problems with his elbow.  He 
complained of a loss of strength in his right forearm which 
interfered with his job.  He noted that, with repetitive 
motion, he experienced pain in his elbow on pronation and 
supination of his right arm.

On physical examination, there was an operative scar 
measuring 6 inches in length on the ulnar aspect of the 
veteran's right forearm marking the site of his previous 
fracture and the plate which was subsequently removed.  
Further examination revealed a full range of motion of the 
veteran's right elbow for both flexion and extension, as well 
as a full range of motion on both supination and pronation, 
though at the extremes of supination and pronation, the 
veteran complained of discomfort in his right elbow.  There 
was normal sensation in the right upper extremity, with the 
exception of some hypesthesia of the scar itself.  Pulses in 
the veteran's wrist were of good quality, and he exhibited 
excellent grip in his right hand.  At the time of 
examination, range of motion of the veteran's right shoulder 
was described as full.  Radiographic studies of the veteran's 
right elbow showed post-traumatic and postoperative changes 
involving the right proximal ulna, which were unchanged when 
compared to a previous study.  There was no evidence of any 
acute fracture or subluxation, and the visualized joint 
spaces were well-maintained.  Radiographic studies of the 
veteran's right forearm once again noted evidence of post-
traumatic and post surgical changes in the proximal ulna.  
The external fixator pin tracks were still evident, though no 
acute fractures or subluxations were in evidence.  

During the course of an RO hearing in February 1997, the 
veteran offered testimony regarding the current severity of 
his service-connected right upper extremity disability.  

On VA orthopedic examination in June 1997, the veteran gave a 
history of past fractures of his right ulna, wrist, and 
metacarpals.  According to the veteran, he continued to 
experience ongoing pain in the area of his injury.  In March 
1992, the veteran required the surgical removal of the plate 
which had previously been inserted.  Since that time, he had 
experienced pain in his right forearm.  According to the 
veteran, this pain was similar to a toothache, and located 
along the mediolateral epicondyle, as well as in the area of 
the proximal forearm.  This pain was reportedly increased 
with activity involving twisting of the arm, or repetitive 
motion.  The veteran stated that he could perform basic 
activities such as dressing and grooming, but not other 
activities, and that he experienced exacerbations with 
increased physical activity, though the exact frequency of 
these exacerbations was hard to quantify.  According to the 
veteran, during an exacerbation, his pain was 10/10.

On physical examination, the veteran's right forearm showed 
several scars, the longest of which was 19 centimeters, along 
the posterior and lateral portion.  There was pain to 
palpation along the medial and lateral epicondyle.  Motor 
examination was described as full throughout, and range of 
motion was full.  Sensory examination showed some decreased 
sensation in the ring and little finger of the veteran's 
right hand.  The Tinel sign was negative at the wrist and 
elbow, and Phalen's sign was negative.  Noted at the time of 
examination was that, with exacerbation of the veteran's 
pain, he experienced an additional loss of function.  
However, the degree of this loss of function was impossible 
to quantify in terms of the exact change in range of motion 
without the ability to examine the veteran at the time.  

On VA orthopedic examination in November 1999, the veteran 
complained of ongoing pain in his right arm.  According to 
the veteran, this pain was located along the medial and 
lateral epicondyle, as well as in the proximal forearm.  The 
veteran stated that his pain increased with activity 
involving any type of twisting or repetitive motion.  While 
he could still perform basic activities, such as dressing and 
bathing, he was unable to perform certain other activities.  

On physical examination, there were several scars present on 
the veteran's right forearm, the longest of which was 19 
centimeters on the posterior and lateral portion of the arm.  
There was positive pain to palpation of the medial and 
lateral epicondyle.  Strength was 5/5 in the biceps and 
triceps, and with wrist extension and flexion of the right 
upper limb.  Tinel's and Phalen's were negative, and sensory 
examination was intact to light touch and pinprick 
peripherally.  Range of motion measurements of the veteran's 
right upper limb showed 90 degrees of flexion, with 
70 degrees of extension of the wrist, supination from 0 to 
85 degrees, and pronation from 0 to 80 degrees.  Radiographic 
studies of the right humerus revealed evidence of a healed 
fracture of the right ulna, with no evident complications.  
The clinical impression was of status post fracture to the 
right ulnar wrist and hand, with ongoing pain, and possible 
post-traumatic arthritis, but no sensory abnormalities.  In 
the opinion of the examiner, weakened motion, incoordination, 
and fatigability, while present on examination, could not be 
quantified in terms of additional loss of range of motion 
without prolonged provocative testing.  With flareups, it was 
likely that the veteran's range of motion would be further 
restricted, though it was impossible to accurately estimate 
the degree of additional loss of range of motion without 
examining the patient at the time.  

In an addendum to the aforementioned VA orthopedic 
examination dated in December 1999, it was noted that the 
veteran's service-connected residual disability was mild in 
degree.  

On VA orthopedic examination in March 2002, the veteran's 
history and complaints were recounted.  Present complaints 
consisted of pain in the right elbow, with a weakness in 
grip, and some weakness following prolonged attempted use of 
the arm, as well as some limitation of motion.  

On physical examination, there was noted a well-healed, 
posterior interosseous incisional scar.  The veteran was able 
to fully extend his elbow, and lacked only 10 degrees of 
flexion.  There was weakness in pronation and supination, 
though both pronation and supination were full. At the time 
of examination, the veteran displayed some weakness of grip 
on gross manual testing.  Following prolonged flexion and 
extension of the elbow, there was some evidence of increased 
pain and limitation of motion.  The veteran exhibited a full 
range of motion of his right shoulder.  However, following 
prolonged flexion and extension of the shoulder, and 
pronation and supination of his forearm, there was some 
evidence of an increase in weakness and fatigability.  At the 
time of examination, there was no change in the veteran's 
coordination.  

In the opinion of the examiner, the veteran's pain might 
significantly limit his functional ability during flareups, 
and with repeated use over time.  He further noted that the 
degree of fatigability with prolonged use was in the area 
from 30 to 40 percent.  However, at the time of examination, 
the veteran showed no objective displays of pain.  

On VA dermatologic examination, likewise conducted in March 
2002, the veteran complained of a scar which was tender to 
the touch in certain areas.  Reportedly, following a long day 
of work involving repetitive action, the veteran's right 
upper extremity swelled up, and he noticed more sensitivity 
of his scar.

On physical examination, there was a curvilinear, 7 1/2-inch 
scar beginning just above the veteran's right elbow, and 
extending down along the upper ulnar of the right forearm.  
The veteran reported some subjective tenderness locally on 
palpation of the lowest few centimeters of his scar.  There 
was, however, no evidence of any significant adherence, and 
the texture of the scar was smooth.  At the time of 
examination, there was no evidence of ulceration or breakdown 
of skin.  The upper 3 centimeters of the veteran's scar 
appeared mildly depressed when his elbow was held in full 
extension, though there was no significant underlying tissue 
loss.  Nor was there any evidence of inflammation, edema, or 
keloid formation.  The color of the veteran's scar when 
compared to normal areas of his skin was consistent with the 
remainder of his skin pigmentation.  Noted at the time of 
examination was that the scar in question was not especially 
disfiguring.  In terms on limitation of function, there was 
some limitation of movement of the right upper extremity, in 
the hand, and in the wrist region, which appeared more 
related to the veteran's orthopedic injuries than to his 
scar.  The clinical impression was of a scar as noted, with 
no limitation of function related to that scar.  

Analysis

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 C.F.R. Part 4 
(2001).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 U.S.C.A. §§ 4.1, 4.2 (2001).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

In the present case, at the time of the aforementioned VA 
orthopedic examination in August 1996, there was a full range 
of motion of the veteran's right elbow, as well as a full 
range of motion on supination and pronation.  The veteran 
displayed normal sensation in his right upper extremity, and 
there was a full range of motion of his right shoulder.  

While on subsequent VA orthopedic examination in June 1997, 
there was evidence of pain to palpation along the medial and 
lateral epicondyle, motor examination and range of motion 
were both described as full.  

The Board concedes that, on VA orthopedic examination in 
November 1999, range of motion measurements of the veteran's 
right upper limb (presumably the elbow) revealed only 
90 degrees of flexion.  However, on more recent VA orthopedic 
examination in March 2002, the veteran was lacking only 
10 degrees of flexion of his right elbow.  [i.e., flexion to 
135 degrees.  38 C.F.R. § 4.71, Plate I (2001)].  That same 
examination showed full extension of the veteran's right 
elbow, as well as a full range of motion of his right 
shoulder.  

In order to warrant an increased evaluation for the veteran's 
service-connected right upper extremity disability, there 
must be demonstrated a limitation of flexion of the right 
forearm to 90 degrees, or a limitation of extension to 
75 degrees.  38 C.F.R. § 4.71a and Part 4, Codes 5206, 5207.  
An increased evaluation would similarly be indicated were 
there to be evidence of impairment of the ulna, with nonunion 
in the lower half, or an impairment of the radius, with 
nonunion in the upper half.  38 C.F.R. § 4.71a, and Part 4, 
Codes 5211, 5212 (2001).  Finally, an increased evaluation 
would be indicated were there to be evidence of some 
impairment of supination or pronation, or of a limitation of 
motion of the veteran's right wrist.  38 C.F.R. § 4.71a and 
Part 4, Codes 5213, 5215 (2001).  No such findings are 
present in this case.  

Rather, on almost all occasions, the veteran has demonstrated 
an essentially normal range of motion of his right upper 
extremity, to include both the right elbow and shoulder.  At 
present, he is lacking only 10 degrees of flexion of his 
right elbow, and has a full range of motion of his right 
shoulder.  While it is true that, with increasing use, the 
veteran may experience some limitation in functional ability, 
such limitation is insufficient to warrant the assignment of 
an increased evaluation.  This is particularly the case given 
the relatively normal objective findings on recent clinical 
evaluation.  Under such circumstances, the veteran's claim 
for an increased rating must be denied.  

Regarding the veteran's service-connected surgical scar, the 
Board notes that, effective August 30, 2002, the schedular 
criteria for the evaluation of service-connected skin 
disorders and, specifically, scars, underwent revision.  
Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeals process has been concluded, the version of the law or 
regulation most favorable to the appellant must apply unless 
Congress or the Secretary provides otherwise.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  As there is no indication 
that the Secretary has precluded application of either the 
old or amended version of the pertinent regulations, due 
process considerations dictate that the veteran's claim for 
an increased evaluation for his service-connected scar be 
evaluated under the pertinent regulations effective both 
before and after the August 30, 2002 changes to the rating 
schedule.  Bernard v. Brown, 4 Vet. App. 384 (1995).

In that regard, it is clear that, as a result of the 
veteran's service-connected surgical scar, he has experienced 
some additional disability.  More specifically, on VA 
orthopedic examination in August 1996, there was noted some 
hypesthesia in the area of that scar.  As of the time of a 
more recent VA dermatologic examination in March 2002, the 
veteran complained of tenderness to the touch in the area of 
his scar, in conjunction with increasing sensitivity with 
repetitive motion.  Physical examination at that time 
revealed the presence of tenderness to palpation of the 


lower few centimeters of that scar, in conjunction with some 
mild depression of the upper 3 centimeters when the veteran's 
elbow was held in full extension.  

Based on the aforementioned, the Board is of the opinion that 
the veteran currently suffers from a tender and painful 
(superficial) scar related to his service-connected right 
upper extremity disability.  Under such circumstances, a 
separate compensable (10%) evaluation for that scar is in 
order.  See 38 C.F.R. Part 4, Code 7804 (2002).  

In reaching the above determinations, the Board has given due 
consideration to the provisions of the recently-passed 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), and its implementing 
regulations, as that law and those regulations redefine the 
obligations of the VA with respect to the duty to assist, and 
the enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  However, in the case at hand, it is clear that the 
VA has met its duty to assist the claimant in the development 
of all facts pertinent to his claims.  To that end, the 
veteran has been scheduled for numerous VA examinations, and 
medical opinions have been obtained.  Moreover in 
correspondence of November 2001, the veteran was informed of 
the VA's obligations under the new act, and given the 
opportunity to provide information necessary to obtain any 
evidence which had not already been procured.  Accordingly, 
the veteran has been provided notice of what the VA was doing 
to develop his claims, notice of what he could do to help his 
claims, and notice of how his claims might still be 
deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
the VA to further notify the veteran what evidence would be 
secured by the VA and what evidence would be secured by the 
veteran is harmless.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Accordingly, the Board is of the opinion 
that no further duty to assist the veteran exists in this 
case.




ORDER

An evaluation in excess of 10 percent for the residuals of a 
healed, surgically treated and plated fracture of the right 
(major) forearm is denied.

A separate compensable (10%) evaluation for a symptomatic 
scar of the right upper extremity is granted, subject to 
those regulations governing the payment of monetary benefits.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

